Evans, P. J.
A plaintiff in attachment demurred to the defendant’s answer to the declaration filed in that proceeding. The court overruled the demurrer. The only ruling-complained of in the bill of exceptions being the overruling of the demurrer to the plea, and no final judgment appear*808ing to have been rendered in the attachment case, this court has no jurisdiction to entertain the writ of error. Continental National Bank v. Folsom, 70 Ga. 728; McLendon v. Western & Atlantic Railroad Co., 85 Ga. 129 (11 S. E. 580); Turner v. Camp, 110 Ga. 631 (36 S. E. 76); United Glass Co. v. McConnell, 110 Ga. 616 (36 S. E. 58); Vaughn v. Milner, 121 Ga. 436 (49 S. E. 287); Fugazsi v. Tomlinson, 119 Ga. 622 (46 S. E. 831).
December 16, 1914.
Attachment; from Colquitt superior court.
Pctrlcer & Dowling, for plaintiff.
Covington & Summerlin, for defendant.

Writ of error dismissed.


All the Justices concur, except Fish, G. J., absent.